United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMIINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1790
Issued: June 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2009 appellant filed a timely appeal of the June 26, 2009 decision of the
Office of Workers’ Compensation Programs, which found that appellant received an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$4,841.70 overpayment of compensation from October 1 to 27, 2007; and (2) whether the Office
properly determined that he was at fault in creating the overpayment of compensation, thereby
precluding waiver.

FACTUAL HISTORY
On December 2, 1999 appellant, then a 43-year-old air traffic controller, filed a claim
alleging that his preexisting Tourette's syndrome was aggravated by his federal employment.
The Office accepted an aggravation of Tourette’s syndrome. Appellant returned to work in a
light-duty job from December 2, 1999 to June 4, 2001 when he was placed on leave without pay.
From June 4, 2001 to January 20, 2002, he received wage-loss compensation on the periodic
rolls. On January 21, 2002 appellant returned to work in the private sector as a warehouse
employee. On April 10, 2002 the Office found that his actual earnings fairly and reasonably
represented his wage-earning capacity and he received wage-loss benefits at a reduced rate on
the periodic rolls. As of July 13, 2002, appellant’s payments were made by direct deposit.
On August 7, 2007 the employing establishment offered appellant a full-time permanent
light-duty job as a logistics management specialist. Appellant accepted the position and returned
to work on October 1, 2007. The record reflects that on October 27, 2007 he received a
compensation payment by direct deposit in the amount of $5,021.02 for the period commencing
September 30, 2007. On November 5, 2007 the Office requested that appellant return the
payment in order that it could recalculate his entitlement to wage loss. On December 3, 2007
appellant acknowledged receipt of the compensation payment but contended that as he had not
received any formal modification of his wage-earning capacity or notice of reduction in benefits
he was entitled to keep the payment.
The record reveals that the Office determined that appellant returned to full-time work on
October 1, 2007 and received compensation from September 30 to October 27, 2007. Therefore,
appellant received an overpayment of 27 days. It divided the payment of $5,021.02 by 28 days
to find a daily pay rate of $179.32, which when multiplied by 27 days resulted in a total
overpayment of $4,841.70. In a September 26, 2008 preliminary determination, the Office
advised appellant of the overpayment of $4,841.70 for wage-loss benefits paid after his return to
full-time duty.1 It noted that he was only entitled to one day, $179.32, of the payment made.
The Office found that appellant was at fault in the creation of the overpayment as he accepted a
payment he knew or should have known to be incorrect. Appellant was advised of his right to
submit evidence and argument if he disagreed with the overpayment finding.
On October 9, 2008 appellant requested a precoupment hearing that was held on
February 13, 2009. He noted that he received compensation payments by direct deposit.
Appellant stated that, upon his return to work on October 1, 2007, the employing establishment
was to inform the Office of his return and ensure all his benefits would be terminated. He
contended that his benefits should have continued because he never received proper notification
that his prior wage-earning capacity decision would be modified.
In a June 29, 2009 decision, an Office hearing representative finalized the overpayment
determination, finding that appellant received wage-loss benefits in the amount of $4,841.70
1

The record reflects that the Office developed the issue of appellant’s wage-earning capacity based on his actual
earnings as a logistic management specialist. As there was an error in pay rate, the Office was directed to
recalculate any overpayment.

2

from October 1 to 27, 2007 to which he was not entitled. She found that appellant accepted a
payment he knew or should have known to be incorrect. The hearing representative noted that
during the prerecoupment hearing appellant indicated that he could repay the overpayment and
did not want to complete an overpayment questionnaire.2
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) provides that the United States shall pay compensation for the disability
or death of an employee resulting from personal injury sustained while in the performance of
duty.3 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.4 A claimant, however, is not entitled to
receive temporary total disability and actual earnings for the same period. Office procedures
provide that an overpayment in compensation is created when a claimant returns to work at
salary but continues to receive wage-loss compensation.5
ANALYSIS -- ISSUE 1
The record established that appellant returned to work full time at the employing
establishment on October 1, 2007 but received wage-loss benefits through October 27, 2007.
The Office made a direct deposit compensation payment of $5,021.02 covering the 28-day
period from September 30 to October 27, 2007. As noted, an overpayment in compensation is
created when a claimant returns to work and receives wage-loss compensation. Appellant
received a total $5,021.02 but was entitled to benefits for only one day, September 30, 2007 in
the amount of $179.32. The difference of $4,841.70 represents an overpayment of
compensation. The Board will affirm the Office’s determination as to fact and amount of
overpayment.
Appellant contended that he was denied administrative due process as the Office should
have issued a formal decision before reducing his benefits and final termination of benefits
before stopping his benefits. The Board notes, however, that the Office’s procedures provide
that a prereduction notice is not required when a claimant has returned to work.6

2

The hearing representative indicated that appellant submitted a January 1, 2008 financial statement which
revealed monthly income of $10,500.00 and expenses of $2,350.00 for a balance of $8,150.00.
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (May 2004). L.S., 59 ECAB ___ (Docket No. 07-1961, issued February 14, 2008).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6(c)(2) (March 1997).

3

LEGAL PRECEDENT -- ISSUE 2
Under Office regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.7 The fact that the overpayment was the result of error by the Office or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.8 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she received from the Office are proper. The recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).9
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.10
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment as he accepted a payment he knew or should have known to be incorrect.11
On October 27, 2007 the Office made a direct deposit of $5,021.02 into appellant’s bank
account. As noted, this resulted in an overpayment of $4,841.70. The Office found that
appellant was at fault in the creation of the overpayment as he had returned to full-time work as
of October 1, 2007 and knew he was not entitled to the entire wage-loss payment.
The Board has held that an employee who receives payments from the Office in the form
of direct deposit may not be at fault the first time incorrect funds are deposited into his account,
as the acceptance of the resulting overpayment lacks the requisite knowledge.12 The Board has
found that receiving one or two erroneous direct deposit payments over a short time period
immediately after an employee’s return to work does not create the requisite knowledge to find
7

Id. at § 10.433(a).

8

Id. at § 10.435(a).

9

Id. at § 10.433(a).

10

Id. at § 10.433(b).

11

See Claude T. Green, 42 ECAB 174, 278 (1990).

12

Tammy Craven, 57 ECAB 689 (2006).

4

that the recipient was at fault in the creation of the overpayment.13 The Board has held that an
employee’s failure to return an overpayment is immaterial to the issue of whether he or she is at
fault in its creation.14
The Board finds that appellant was without fault in the creation of the overpayment in
this case. On October 27, 2007 the direct deposit was made into his bank account. While
appellant accepted the overpayment by gaining control of the funds deposited into his account
pursuant to his authorization, the evidence does not show that he knew that the he would receive
an incorrect payment on that day. On November 5, 2007 the Office first notified him that he
received an incorrect payment and asked for its return. In contrast to the situation in which an
employee receives a physical check and is aware of the amount and period of the payment before
depositing it into his account, appellant was not on notice of the payment until after it was
deposited electronically into his account.15 For this reason, the case will be remanded to the
Office to consider appellant’s eligibility for waiver.

13

Supra note 6.

14

Id. (that appellant spent the money or had more than ample opportunity to return it before the preliminary
finding of fault is immaterial to whether he was at fault in creating the overpayment).
15

Id., see also W.P., 59 ECAB ___ (Docket No. 08-202, issued May 8, 2008) (where the Board held that an
employee who receives payments from the Office in the form of direct deposit may not be at fault the first time
incorrect funds are deposited into his or her account, as the acceptance of the resulting overpayment lacks the
requisite knowledge).

5

CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $4,841.70. The Board further finds that
appellant was not at fault in the creation of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 26, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed with respect to the fact and amount of
overpayment. The decision is set aside as to fault and remanded for further development
consistent with this decision.
Issued: June 3, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

